Citation Nr: 0122226	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-04 383A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1966 to December 1970.  His Form DD-214 
("Armed Forces of the United States Report of Transfer or 
Discharge") shows that he was awarded the Vietnam Service 
Medal.  His military occupational specialty was aircraft 
maintenance.  

This appeal arises from a September 1999 rating decision, 
which denied entitlement to service connection for PTSD.  In 
a VA Form 9, submitted in March 2000, the veteran requested a 
hearing before a Traveling Member of the Board of Veterans' 
Appeals (Board).  However, he failed to report for the 
scheduled hearing.  His representative has subsequently 
submitted written statements on his behalf in July 2001 and 
August 2001.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records that corroborate the 
veteran's testimony or statements.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In this case, the veteran's service medical records do not 
contain reports of a complaint, diagnosis, or treatment for 
an acquired psychiatric disorder.  

In a written statement, dated in November 1998, the veteran 
indicated that he had seen his best friend killed during 
service.  He stated that, while he was in service, several 
other friends of his were killed, and he began experiencing 
difficulty with sleeping.  The veteran asserted that, 
following his return from Vietnam, his symptoms increased in 
severity, to include mood swings, eating problems, diarrhea, 
and feelings of anger.  He further indicated that he was 
receiving VA medical treatment and medication for his 
symptoms.  

In a report of VA medical examination of the veteran in 
February 1999, the examining physician noted that the claims 
folder had been reviewed in connection with the examination.  
The veteran gave a history of active duty in the Air Force, 
including a five to six month assignment in Vietnam.  He 
indicated that he was never wounded, and that he never 
participated in combat.  While performing duties as an 
aircraft mechanic, the veteran had his back turned when an 
individual walked into an operating aircraft propeller.  The 
veteran stated that he heard screams and saw blood "all over 
the place".  In another episode, which occurred while the 
veteran was at Cam Ranh Bay, he saw "body bags" containing 
the remains of servicemen.  He noticed that an individual's 
hand was protruding from one of the bags.  He found both 
experiences very upsetting.  He did not see any soldiers 
killed or injured.  After service, he worked for several 
years for an automobile service company.  He then managed a 
drug store for two years.  Thereafter, he was unemployed for 
five years.  The veteran subsequently worked as a bus driver 
for ten years.  In 1995, he began receiving disability 
benefits from the Social Security Administration (SSA) and a 
pension from his employer following cardiac bypass surgery.  
The veteran indicated that he had never received psychiatric 
treatment prior to October 1998.  Following clinical 
evaluation, the examiner's diagnoses included depressive 
disorder, and features of PTSD.  The examiner opined that the 
veteran has features of PTSD.  It was noted that the veteran 
experiences nightmares and intrusive ideation about an 
incident in Vietnam which was not specified by the examiner.  
The examiner further opined that the veteran's "short 
fuse", irritability, and suspiciousness were symptoms of 
PTSD which might be related to long-standing character 
traits.  The examiner indicated that it was impossible to 
determine which of the veteran's symptoms were attributable 
to character traits and which were attributable to PTSD.  

Records of VA medical treatment of the veteran, dating from 
November 1998 to July 1999, were subsequently associated with 
the claims folder.  These records reflect psychiatric 
treatment of the veteran at the VA Medical Center in 
Brooklyn, New York (Brooklyn VAMC).  In a February 1999 
medical note, the veteran indicated that, while in Vietnam, 
he volunteered to assist in an assignment, and he was stunned 
to realize that he was being asked to move "body bags" 
containing the remains of servicemen.  

In a written response to a VA PTSD questionnaire, submitted 
in March 1999, the veteran again asserted that, while in 
service, he saw body bags containing the remains of 
servicemen.  He repeated his contention that he saw a man 
killed on an aircraft "flight line".  He stated that he 
could not recall the dates of these events.  

In a written statement, dated in May 1999, the veteran 
indicated that he continued to receive psychiatric treatment 
at the Brooklyn VAMC.  He further indicated that, as of May 
1999, he had begun receiving psychiatric treatment twice a 
week at a VA medical facility in Queens, New York.  Attached 
to the veteran's written statement, was a letter, dated in 
April 1999, from a VA social worker, who confirmed that the 
veteran had been receiving psychiatric treatment at the 
mental health clinic at the Brooklyn VAMC since November 
1998.  

In a letter, dated in August 1999, a VA psychiatrist and 
social worker indicated that the veteran had been referred 
for more intensive psychiatric treatment at the Brooklyn VAMC 
by a psychiatrist specializing in treating PTSD.  The program 
to which the veteran had been referred was one which 
conducted treatment sessions five days a week.  His symptoms 
were described as including anxiety, insomnia, recurrent 
nightmares, suicidal ideation, increased irritability and 
withdrawal.  The psychiatrist and social worker explained 
that the veteran was being treated for PTSD and severe 
depression, and they opined that he needs long-term 
psychiatric treatment.  

The RO forwarded a letter to the veteran in March 2001, 
requesting that he again complete a VA PTSD questionnaire, in 
order to obtain details regarding the stressor events he 
previously cited.  The record does not contain any reply by 
the veteran to the RO's letter.  

By way of summary, the medical records in the claims folder 
indicate that the veteran has received, and he continues to 
receive, VA psychiatric treatment for PTSD.  However, the 
stressor events cited by the veteran in connection with his 
claim of entitlement to service connection for PTSD have not 
been verified.  The veteran has indicated that he does not 
recall the dates of the stressor events which he has cited.  
However, he should be asked if he recalls the names of any of 
the friends he has indicated were killed in Vietnam; 
particularly the person whom the veteran has indicated was 
his closest friend.  The deaths of several American military 
members in service should be verifiable, particularly the 
death of a service member on an aircraft flight line in the 
manner described by the veteran.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In this regard, the record refers to medical treatment which 
the veteran has received.  While the RO has made several 
requests for records of medical treatment of the veteran, it 
appears that his medical providers anticipated that he was to 
continue to undergo additional, extensive psychiatric 
treatment beyond the fall of 1999; the date of the last 
records of his psychiatric treatment which are currently in 
the claims folder.  The records of the veteran's psychiatric 
treatment since September 1999 must be obtained and 
associated with the claims folder.  

In addition, although the veteran is in receipt of disability 
benefits from the SSA and he has indicated that these SSA 
disability benefits were awarded in connection with a 
disability not at issue in this appeal, the records upon 
which the SSA relied in reaching its decision to award the 
veteran disability benefits have not been identified and 
associated with the claims folder.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, where a 
veteran is in receipt of SSA disability benefits, the medical 
records underlying that award are relevant to issues such as 
the issue on appeal here.  Masors v. Derwinski, 2 Vet. App. 
181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As such, these medical records must be obtained for 
association with the claims folder.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The RO should contact the service 
department and obtain the veteran's 
service personnel records in order to 
assist in efforts to confirm locations 
and units to which he was assigned, 
including in Vietnam, and his duties 
while serving in those units.  All 
records obtained should be associated 
with the claims folder.  

2.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of, and dates of treatment by, 
all medical providers of treatment for 
his PTSD, including medical treatment at 
the Brooklyn VAMC, and the VA medical 
facility in Queens, New York since 
September 1999.  Any releases necessary 
for the furnishing of any private medical 
records identified should be obtained.  
All records of medical treatment 
identified must be associated with the 
claims folder.  

3.  The RO should contact the Social 
Security Administration and obtain copies 
of the medical records relied upon by the 
Social Security Administration in 
awarding the veteran disability benefits 
for association with the claims folder.  
See Masors v. Derwinski, 2 Vet. App. 181 
(1992) and Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

4.  The RO should request that the 
veteran submit the following: (a) The 
names of one or more friends who were 
killed in Vietnam, how he learned of 
their deaths, and where he was when he 
learned of their deaths; and, (b) The 
date, time, location, and unit to which 
he was assigned when he witnessed the 
death of a fellow airman who was hit by 
an airplane propeller.  These are the 
only alleged stressors which are capable 
of verification.  

5.  If the veteran is able to provide 
additional, pertinent information with 
regard to his reported stressors, the RO 
should forward a copy of such 
information, together with a copy of the 
veteran's DD-214 and his service 
personnel records to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the 
United States Army and Joint Services 
Environmental Support Group (ESG)), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150- 3197.  USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  

6.  Regardless of whether verification of 
the veteran's stressors is received, the 
RO should schedule the veteran for an 
examination by a VA psychiatrist to 
determine the onset and etiology of his 
currently diagnosed PTSD.  The examiner 
must be instructed that only an event 
which has been verified may be considered 
for the purpose of determining whether 
exposure to such stressor in service has 
resulted in PTSD.  All clinical findings 
must be reported in detail.  The examiner 
must review the claims folder and a copy 
of this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The report of examination 
must include the complete rationale for 
all opinions expressed.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been completed, to include obtaining all 
records, responses and medical comments 
and opinions requested.  

8.  The RO should then review the claim 
of entitlement to service connection for 
PTSD to determine whether the claim may 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


